UNITED STATES SECURITIES AND EXCHANGE COMMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 29, 2017 BUSINESS FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 333-200112 20-5340628 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Laurel Street, Suite 101 Baton Rouge, Louisiana 70801 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(225) 248-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item 5.07. Submission of Matters to a Vote of Security Holders. Business First Bancshares, Inc. (“Business First”), held its annual meeting of shareholders (“Annual Meeting”) on June 29, 2017. A brief description of each proposal submitted at the Annual Meeting and the voting results are summarized below. 1. Election of Directors. Each of the individuals nominated by the Board of Directors to serve as a director of Business First was duly elected by the Company’s shareholders, and the final results of the votes cast for the 16 director nominees were as follows: Voted For Withheld Broker Non-votes Lloyd Alford 4,122,754 21,086 - John Graves 4,123,395 20,445 - Robert Greer, Jr. 4123,395 20,445 - David Laxton, III 4,123,395 20,445 - Rolfe McCollister, Jr. 4,024,728 119,112 - Andrew McLindon 4,123,395 20,445 - David Melville, III 4,123,395 20,445 - Patrick Mockler 4,122,754 21,086 - David Montgomery 4,123,395 20,445 - Arthur Price 4,123,395 20,445 - Fayez K. Shamieh, MD 4,123,395 20,445 - C. Stewart Slack 4,103,395 40,445 - Kenneth Smith 4,123,395 20,445 - Thomas Everett Stewart 4,123,395 20,445 - Steve White 4,123,395 20,445 - Robert Yarborough 4,122,754 21,086 - 2. Approval of the Business First Bancshares, Inc. 2017 Equity Incentive Plan. The shareholders approved and adopted a proposal by Business First to approve the Business First Bancshares, Inc. 2017 Equity Plan. The final voting results were as follows: Voted For Voted Against Abstentions Broker Nonvotes Approval of Business First Bancshares, Inc. 2017 Equity Incentive Plan 3,820,915 241,274 81,651 - 3. Ratification of the Independent Registered Public Accounting Firm of the Company. The shareholders approved and adopted a proposal by Business First to ratify Hannis T. Bourgeois, LLP as Business First’s independent registered public accounting firm for 2017. The final voting results were as follows: Voted For Voted Against Abstentions Broker Nonvotes Ratification of Appointment of Hannis T. Bourgeois, LLP as Independent Registered Public Accounting Firm 4,060,834 33,081 49,925 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 3,2017 BUSINESS FIRST BANCSHARES, INC. By: /s/ David R. Melville, III David R. Melville, IIII President and Chief Executive Officer
